Citation Nr: 1340383	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-18 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of status post anterior lateral ligament arthroscopic replacement of the left knee, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1993 to January 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran provided testimony at an October 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In November 2010 and May 2011, the Board remanded this case for further development.  It is now returned to the Board.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a November 2013 post-remand brief.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must obtain another VA addendum opinion with regard to the Veteran's left knee disability, on the basis of aggravation of a non-service-connected disability by a service-connected disability.  Although the RO secured a VA examination in November 2010 and an addendum opinion in May 2011, neither opinion adequately address the question of aggravation.  See generally 38 C.F.R. § 3.310 (disabilities that are proximately due to, or aggravated by, service-connected disease or injury).  Specifically, neither opinion provides a rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, it is essential that the VA examiner discuss the Veteran's assertions of favoring his left knee prior to his left anterior cruciate ligament tear that occurred in 2005.  As a result, a new opinion must be provided to satisfy VA's duty to assist in this matter. See 38 U.S.C.A. § 5103(d); 38 C.F.R. § 4.2 (VA examinations-corrective action).

It appears that the examiner did not enter a complete opinion because the in-service event was not verified.  However, service connection is granted for medial meniscus tear and partial meniscectomy of the right knee.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the examiner who performed the January 2011 examination or from another suitable VA examiner.  If the VA examiner determines that additional examination is necessary to provide an opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination if it is not found to be necessary.  The claims folder should be made available to the VA examiner. 

After a review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (probability of 50 percent or better) a left knee disability is secondary to or has been aggravated by the service-connected right knee disability.  If the VA examiner determines that a left knee disability was aggravated by the service-connected right knee, the examiner should establish a baseline of left knee symptomatology.  The VA examiner is directed to consider the Veteran's contentions of favoring the left knee prior to his injury in 2005 and any intervening injuries to the left knee in arriving at an opinion.  The examiner should provide a thorough rationale for the opinions or conclusions reached in the clinical report.  The examination report must include complete rationale for all opinions and conclusions reached. 

2. After completion of the above development, the Veteran's claim of entitlement to service connection for left knee disability, to include as secondary to the service-connected right knee disability should be readjudicated.  If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


